NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                         No. 10-1806
                                        _____________

                                 ROBERT R. BAREFOOT;
                               DEONNA ENTERPRISES, INC.,
                                             Appellants

                                                v.

               WELLNESS PUBLISHING; HOLT M.D. CONSULTING, INC.;
                    NATURES BENEFIT, INC.; STEPHEN HOLT,

                                        _____________

                            On Appeal from the United States District Court
                                   for the District of New Jersey
                                      (Civ. No. 3-06-cv-02942)
                                 District Judge: Hon. Joel A. Pisano

                           Submitted pursuant to Third Circuit LAR 34.1(a)
                                      Tuesday, May 24, 2011

            Before: McKEE, Chief Judge, SCIRICA and RENDELL, Circuit Judges


                                 (Opinion filed: July 27, 2011 )

                                          __________

                                           OPINION
                                          __________


McKEE, Chief Judge.

       Robert Barefoot and Deonna Enterprises, Inc. appeal the district court’s grant of partial

summary judgment to Wellness Publishing, Holt M.D. Consulting, Inc., Nature’s Benefit, Inc.,

and Stephen Holt. For the reasons set forth below, we will affirm.

                                                     1
       Because we write primarily for the parties, we need not repeat the facts or procedural

history of this case. Moreover, the district court has ably summarized the relevant background.

See Barefoot v. Wellness Publ’g, 2009 WL 4143110 (D.N.J. Nov. 17, 2009). On appeal,

Appellants argue that the district court erred when it granted summary judgment to Stephen Holt

and dismissed all claims against him.

       In his detailed and thoughtful opinion, Judge Pisano carefully and clearly explained his

reasons for dismissing Holt from the lawsuit. See id. He reiterated these reasons in his opinion

and order denying Appellants’ motion for reconsideration. See Barefoot v. Wellness Publ’g,

2010 WL 893571 (D.N.J. Mar. 8, 2010). We can add little to Judge Pisano’s analysis and

discussion and we will therefore affirm the district court’s order for substantially the same

reasons as set forth in that opinion.




                                                     2